FILED
                            NOT FOR PUBLICATION                             JUN 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10162

               Plaintiff - Appellee,             D.C. No. 4:12-cr-00924-JGZ

  v.
                                                 MEMORANDUM*
JOEL ALEXIS ROMERO-GIRON,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Jennifer G. Zipps, District Judge, Presiding

                              Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Joel Alexis Romero-Giron appeals from the district court’s judgment and

challenges his jury-trial conviction and 51-month sentence for reentry after

deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386

U.S. 738 (1967), Romero-Giron’s counsel has filed a brief stating that there are no

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Romero-Giron the opportunity to file a pro se supplemental brief. No pro

se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      Romero-Giron’s pro se motion for appointment of new counsel is DENIED.

      The government’s motion to allow late filing of the Anders letter is

GRANTED.

      AFFIRMED.




                                          2                                  13-10162